UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54460 ENSURGE, INC. (Exact name of registrant as specified in its charter) Nevada 87-0431533 (State or other jurisdiction (IRS Employer Identification No.) of incorporation or organization) 1001 Brickell Bay Drive, 27th Floor Miami, Florida 33131 (Address of principal executive offices) (888) 978-9994 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, during the preceding 12 months (or such shorter period that the Registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] There were 33,138,726 shares of common stock, $0.001 par value, issued and outstanding as of May 14, 2012. ENSURGE, INC. FORM 10-Q QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS Page PART I-FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets (Unaudited) as ofMarch 31, 2012 and December 31, 2011 3 Statements of Operations (Unaudited) for the Three Months Ended March 31, 2012 and 2011 and from inception of exploration stage to March 31, 2012 4 Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2012 and 2011 and from inception of exploration stage to March 31, 2012 5 Notes to Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosure 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 2 PART I -FINANCIAL INFORMATION Item 1.Financial Statements ENSURGE, INC. (An Exploration Stage Company) BALANCE SHEETS March 31, 2012 December 31, 2011 ASSETS (Unaudited) (Audited) Current Assets Cash $ $ Total Current Assets Fixed assets (net of depreciation) Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Trade accounts payable $ $ Accrued interest Notes payable Proceeds for common stock to be issued Warrants derivative liability Total Current Liabilities Stockholders' Deficit Common stock - $0.001 par value; 100,000,000 shares authorized; 33,138,726 and 32,348,726 shares outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Exploration stage deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed financial statements. 3 ENSURGE, INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 INCEPTION OF EXPLORATION STAGE JANUARY 1, 2, 2012 (UNAUDITED) For the Three Months Ended From Inception of March 31, Exploration Stage January 1, 2010 through March 31, 2012 Sales $
